I bring warm and fraternal greetings from His Majesty King Mswati III, Head of State and iNgwenyama of the Kingdom of Eswatini, the Queen Mother Indlovukati and the entire Swazi nation. His Majesty would have loved to join everyone for this eminent occasion. However, owing to other pressing engagements, he has delegated me to represent him and deliver the national statement of the Kingdom of Eswatini. Our Kingdom is committed to contributing to global issues that affect humankind in the universe.
Allow me to express our sincere congratulations to the President on his election as President of the General Assembly at its seventy-first session and to commend the leadership of His Excellency Mr. Ban Ki-moon, outgoing Secretary-General, who has performed a sterling job as leader of the Organization for the past 10 years. We also congratulate the United Nations staff for the remarkable work that they do in many parts of the world, in which they promote peace and create a conducive environment for humankind to live in, sometimes under very difficult situations.
The theme of this session — “The Sustainable Development Goals: a universal push to transform our world” — calls upon all of us to contribute to the development of our respective countries and continents. This theme is indeed a cross-cutting subject that covers every aspect of life. We are pleased to inform the General Assembly that the Kingdom has done a lot to mainstream and popularize the Sustainable Development Goals (SDGs) through public-awareness campaigns, education and training at all levels. The Kingdom of Eswatini has also integrated the Goals into the national development framework. Furthermore, appropriate institutional arrangements have been put in place to ensure that the implementation of the Goals is properly monitored at all levels.
Both the executive and legislative arms of Government are fully involved, and the progress achieved is periodically reported to the Cabinet and Parliament. Our purpose is to achieve all-inclusiveness in the implementation of the SDGs. In that way, we seek to infuse the spirit of ownership into every citizen, so that they understand and appreciate the importance of the SDGs and why they need to participate in the implementation of the Goals, because we do not want to leave anyone behind.
It is important to underline that the implementation process is at its infancy stage. Furthermore, as expected, the process is faced with teething challenges owing to limited human, technological and financial resources, to name but a few.
The Government has translated the national vision, Vision 2022, into practical and feasible targets to expedite economic growth and focus the country’s efforts on achieving the Sustainable Development Goals. We have established procedures for tracking progress in the attainment of first-world status. The indicators set cover eight focal areas: economic prosperity, education, health care, service delivery, infrastructure, agricultural and environmental sustainability, governance and corruption.
It is against that backdrop that we have revised the national development strategy with a view to emphasizing linkages between the national development agenda, the SDGs and the African Union’s Agenda 2063: The Africa We Want. For example, education and training are aligned to Sustainable Development Goals 1, 4, and 5. That thematic area is also linked to goals 1, 2, and 18 of Agenda 2063. The country will improve the quality of education by enacting policies that will revolutionize the education system in the Kingdom. The State will direct efforts towards the introduction of science, technology and innovation, as well as the redesign and presentation of technical and vocational training and education in entrepreneurship at the primary-school level so as to inculcate a culture of innovation, creativity and entrepreneurship at a tender age.
Health care is one of our top national priorities, which is in line with thematic area 4, which focuses on good health. And that thematic area links directly to goals 1 and 3 of Agenda 2063 and Sustainable Development Goals 1, 2, 3, and 6. Under that thematic area, the strategies prioritized for the country’s health sector include promoting health throughout one’s life, disease prevention, prompt and efficient management of medical and related conditions, rehabilitation and influencing health-related activities in the relevant primary sectors. The country will specifically strengthen health-care financing and investment and fast-track the establishment of a national health- insurance system to ensure the equity, efficiency and effectiveness in the provision of health services.
Under thematic area 5, the country has prioritized the construction of infrastructure, which will ultimately eradicate the hurdles associated with being a landlocked country. To that end, the Government has prioritized road construction and the maintenance of roads and buildings, civil aviation, sustainable energy, research and technology development, safe water supply and sanitation, water-resource development, housing and human settlements, communications, the environment, climate change and disaster management. Those priorities of the Government of Swaziland link to goals 7 and 10 of Agenda 2063 and SDGs 6, 7, 9, 11, 13 and 15.
Furthermore, the country will increase its rail network from 300 to 429 kilometres, as well as establish a rail-safety regulator, and will further explore the possibility of making rail transportation competitive with road transport.
The Kingdom of eSwatini will continue with the implementations of such programmes, as they are key to our development agenda.
We have also made significant improvements in a variety of sectors, but other challenges are reversing the gains we have made in past years, particularly with the issues of HIV/AIDS and climate change, which are among the plethora of challenges that we face as a developing nation.
The Kingdom is committed to addressing the scourge of climate change. The country fully participated in all the negotiations that culminated in the adoption and subsequent signing of the Paris Agreement on Climate Change. The negative impact of climate change has become a thorn in the side of the eSwatini economy. It has depleted our limited financial resources, killed an alarming number of our livestock and destroyed most of our ecosystems. The drought has led to a serious reduction in the water
16-29811 13/52 supply, which is required for crop production, human use and consumption, the sustenance of remaining livestock and for slowing or stopping the disappearance of ecosystems. The drought has exacerbated food and nutrition insecurity for many of our people, not only in the Kingdom but throughout the Southern African Development Community (SADC) region and across the entire African continent. A high proportion of our economic activity is agro-based. Therefore, the country has continued to feel the harsh effects of climate change at the levels of subsistence farming and commercial agriculture. It is against that backdrop that the Government of the Kingdom of eSwatini declared the drought a national disaster.
Integration has become a universal subject that transcends all aspects of life. It has been proved that any development achieved by individual countries is the result of their citizens having deliberately worked together as a collective entity. That is also true with the United Nations family, where the basis of all our success is togetherness and unity in diversity. We have to come together — in our different sizes and with our diverse cultures, traditions, economies and political and social inclinations — to cooperate and become a formidable family ready to address any challenge and achieve any objective we set for ourselves.
Integration has succeeded in helping nations work together for common objectives as regions and continents and as the global community. Many countries have succeeded in developing their economies by collectively observing common regional rules in order to promote a regional agenda. Countries have agreed to open their markets in order to facilitate a high degree of economic activity, which, inter alia, boosts trade and creates jobs. Peaceful societies have been created through integration, which is one of the key ingredients that propels the push to transform our world.
The Kingdom of eSwatini has continued to be an important and active player in promoting regional and continental integration, particularly in the economic sphere. We are a member of several integration arrangements at the regional level in southern and eastern Africa, as well as at the continental level.
Last month, the Kingdom of eSwatini hosted the thirty-sixth SADC Summit of Heads of State and Government. The theme of the Summit was “Resource Mobilization for Investment in Sustainable Energy Infrastructure for an Inclusive SADC Industrialization for the Prosperity of the Region”. That theme is congruous with the theme of the seventy-first session of the General Assembly and is a building-block that augments the push to transform our world at the regional level. The Kingdom of eSwatini has been given the task of leading the SADC for one calendar year, which we accepted with dignity and humility.
The SADC Summit theme is in line with all of the Sustainable Development Goals, but most particularly with Goal 7, which is to “ensure access to affordable, reliable, sustainable and modern energy for all”, Goal 9, which is to “build resilient infrastructure, promote sustainable industrialization and foster innovation”, and Goal 8, which is to “promote inclusive and sustainable economic growth, employment and decent work for all”.
The Kingdom of eSwatini is also party to a number of trade integration arrangements, including the Common Market for Eastern and Southern Africa, the Tripartite Free Trade Area, the ongoing negotiations of the Continental Africa Free Trade Area and the Economic Partnership Agreements. Those trade agreements have opened up preferential market access opportunities for our country to maximize its trade at the regional and international levels. Those trade arrangements are also expected to boost the production capacity of countries in the region and add value to primary products, which will lead to industrialization, job creation and, subsequently, poverty reduction. In other words, regional cooperation and integration work to reinforce the implementation of the SDGs and the push to transform our world.
One of the key elements to facilitate the successful implementation of the SDGs involves consultation. Since time immemorial, the Kingdom of Swaziland has infused consultation into its way of life. It is a process that is appreciated, accepted and embraced by every member of the general populace at all levels. It is a forum made available to all citizens of the country where they may literally contribute to the way we address all economic, social, political and environmental issues that arise. The Kingdom’s consultation process is unique. Simple and transparent, it accommodates people of all ages, genders, social status, educational backgrounds and political inclinations.
It was only last month that the nation convened for days at the Ludzidzini Royal Residence to discuss issues of national significance. We call that gathering the Sibaya, or the People’s Parliament. It is a national consultation process that affords every Swazi citizen an opportunity to contribute to the development of the country. Such an inclusive process serves as a springboard for the implementation of the Sustainable Development Goals and provides a push to transforming our Kingdom, and by extension, our world, in a peaceful manner.
The conflict in Syria continues to be a great cause for concern for us all. We call upon all parties involved to immediately find an amicable solution to the impasse. Many lives have been lost, and thousands of Syrians have become refugees in many parts of the world. We therefore urge the United Nations to address the problem in order to create suitable living conditions for the people of Syria. We furthermore urge those entrusted with the responsibility of bringing about peace in Syria not to fight with one another. They should instead concentrate their efforts on restoring peace in the country. They should also speak in one voice and adopt a tone and strategy that gives hope to the Syrians, who desperately need peace.
The Kingdom of eSwatini would like to emphasize that the push to transform our world will not be effective or adequate if some individuals, communities, countries, regions or continents are left behind. We must never forget that every individual has a part to play in the implementation of the Sustainable Development Goals and, subsequently, in the push to transform our world. That means that there is a need for universal partnerships at all stages and levels throughout the world. That inclusiveness should also be extended to Member State representation in all bodies of the United Nations.
According to the Charter of the United Nations, the Organization’s mission is to reaffirm faith in fundamental human rights, in the dignity and worth of the human person and in the equal rights of men and women and of nations large and small. Accordingly, the 23 million people of the Republic of China on Taiwan should enjoy the same fundamental rights as any other people. Taiwan is mostly unable to attend the meetings and activities of United Nations specialized agencies. Thus the welfare of its people and, by extension, all humankind, is adversely affected. There is no doubt that their membership will add value to the family’s universal push to transform our world.
By the same token, my delegation reiterates and maintains its call for Africa’s voice to be heard loud and clear in the Security Council. This appeal has been on the agenda for the past 15 years and has been specifically articulated in the 2005 Ezulwini Consensus adopted by the African Union Heads of State and Government. My delegation believes that the permanent representation of the African continent in that United Nations organ can contribute tremendously to the implementation of the Sustainable Development Goals and to the universal push to transform our world.
Finally, once again, we wish the United Nations a prosperous future as it addresses the multiple challenges that we are faced with in many parts of the world.
